Exhibit 99.1 TSX:JE; NYSE:JE · FOR IMMEDIATE RELEASE PRESS RELEASE Just Energy Reports Second Quarter Fiscal 2015 Results Achieves net customer additions of 67,000 and Base EBITDA growth of 12% Reaffirms fiscal 2015 guidance TORONTO, ONTARIO - - November 13, 2014 - - Just Energy Group, Inc. (TSX:JE; NYSE:JE), a competitive retailer of natural gas and electricity, today announced results for its second quarter of fiscal 2015. Key Q2 Highlights: · Customer additions of 354,000 increased 9% from 324,000 a year earlier. Year-to-date additions up 16%. · Net additions of 67,000, increased 235% from 20,000 a year earlier. Year-to-date net additions up 94%. · Total customer base grew to 4.6 million, increased 7% year over year. · Gross Margin of $132.5 million, increased 17% year over year. · Base EBITDA from continuing operationsof $31.7 million, increased 12% year over year. Year-to-date Base EBITDA up 26%. · Base Funds from continuing operations of $23.8 million, increased 1% year over year. Year-to-date Base Funds from operations up 16%. · Payout ratio on Base Funds from operations based on the current annual $0.50 dividend was 79% based on the last 12-month period. · Reaffirms fiscal 2015 guidance range of $163 million to $173 million of Base EBITDA. 1 Financial highlights For the three months ended September 30 (thousands of dollars, except where indicated and per share amounts) Fiscal 2015 Fiscal 2014 % increase (decrease) Sales $ 10 % $ Gross margin 17 % Administrative expenses 30 % Selling & marketing expenses 13 % Finance costs 13 % Loss from continuing operations1 ) NMF2 ) Loss from discontinued operations ) NMF2 Loss1 ) NMF2 ) Loss per share from continuing operations available to shareholders - basic ) ) Loss per share from continuing operations available to shareholders - diluted ) ) Dividends/distributions )% Base EBITDA from continuing operations2 12 % Base Funds from continuing operations2 1 % Payout ratio on Base Funds from continuing operations 78 % % For the six months ended September 30 (thousands of dollars, except where indicated and per share amounts) Fiscal 2015 Fiscal 2014 % increase (decrease) Sales $ 11 % $ Gross margin 17 % Administrative expenses 20 % Selling & marketing expenses 11 % Finance costs 12 % Loss from continuing operations1 ) NMF2 ) Loss from discontinued operations ) NMF2 ) Loss1 ) NMF3 ) Loss per share from continuing operations available to shareholders - basic ) ) Loss per share from continuing operations available to shareholders - diluted ) ) Dividends/distributions )% Base EBITDA from continuing operations2 26 % Base Funds from continuing operations2 16 % Payout ratio on Base Funds from continuing operations % % Embedded gross margin2 7 % Total customers (RCEs) 7 % 1Loss for the year includes the impact of unrealized gains (losses), which represents the mark to market of future commodity supply acquired to cover future customer demand. The supply has been sold to customers at fixed prices, minimizing any realizable impact of mark to market gains and losses. 2Not a meaningful figure 2 “Our second-quarter results demonstrate the health of our core retailing business and the value proposition we present to our growing customer base. We executed well against our strategy and the business delivered promising gross and net customer additions while simultaneously increasing gross margins by double-digits in both the Consumer and Commercial divisions,” commented Co-CEO Deb Merril. “We achieved record second-quarter gross customer additions and our net additions for the first half of 2015 have now increased 94% over the first half of fiscal 2014. We believe these trends underscore the health of our core business as well as our prospects for continued growth. Profitability has improved as a result of our successful strategy of adding and replacing customers at higher margin profiles in both our Consumer and Commercial business divisions, which increased gross margins 13% and 27%, respectively, compared to the second quarter of last year.” Co-CEO James Lewis added: “We are encouraged by the positive trends beginning to take hold as a result of our focus on operational improvements. Our attrition and renewal rates saw slight improvements during the quarter, aiding our overall growth. We also continue to be successful in our channel diversification efforts. Our new sales channels and, in particular, our online sales performed ahead of expectations. Where we were once entirely dependent on the door to door channel, this quarter saw only 22% of our new additions from that source, a decrease from 31% a year earlier and a trend we can continue to build upon. As a new management team, one of our key priorities has been to profitably manage the transition and we are proud of the success reflected in our results this quarter.” “We continue to move forward with the de-levering of our balance sheet. We have closed the sale of the commercial solar business and are proceeding with the sale of National Home Services. Upon closing, the proceeds will considerably reduce our debt and further improve our payout ratio. To that end, for the first time since our conversion from an Income Trust, based on our current $0.50 annual dividend and continuing operations, our payout ratio would have been less than 100% at 79% for the last 12 months. We remain committed to achieving a target payout of 65% or less through a combination of debt reduction and further growth.” Second Quarter Operating Performance The second quarter financial results showed continued growth both in customers and a focus on the profitability of those customers. The net customers added in this and past quarters resulted in a 7% growth year over year in the customer base and a 7% growth in embedded gross margin from those customers. Adding Customers Customer additions in the second quarter were 354,000, 9% more than the second quarter of fiscal 2014. Net additions were 67,000, for the quarter up 235% from a year earlier. Year to date, 795,000 customer additions have resulted in net additions of 194,000, up 94% from a year earlier. The overall customer base grew to 4.6 million, up 7% from a year earlier. New additions were generated from all sales channels with 180,000 new commercial customers, up 13% from the 160,000 added in the second quarter of fiscal 2014. Consumer additions totaled 174,000, up 6% from 164,000 added in the prior comparable quarter. With record sales year to date, total outstanding customer complaints remain at 1.4 per 10,000 customers, well below the Company’s target of not more than 5 complaints for every 10,000 customers. 3 Customer aggregation July 1, Failed to Sept 30, % increase Sept 30, % increase Additions Attrition renew (decrease) (decrease) Consumer Energy Gas ) ) (1
